—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered September 9, 1997, convicting him of attempted murder in the second degree, assault in the first degree (three counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he did not receive the effective assistance of counsel is without merit. The defendant received meaningful representation under the totality of the circumstances (see, People v Baldi, 54 NY2d 137).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not warrant reversal. Bracken, J. P., Thompson, Sullivan and Friedmann, JJ., concur.